DETAILED ACTION
1. Applicant's response, filed 28 January 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
It is noted that the Examiner of record has changed since the previous Office action mailed 28 October 2021.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3. Claims 11-14 are cancelled.
Claims 15-16 are newly added.
Claims 1-10 and 15-16 are currently pending. and under exam herein.
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5 July 2017.
Claims 1-2, 4-10, and 15-16 are under examination herein.
Claims 1-2, 4-10, and 15-16 are rejected.
Claim 6 is objected to.

Priority
4. The instant application claims the benefit of priority to EP13167540.7 field 13 May 2013. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The claim to the benefit of priority is acknowledged. As such, the effective filing date of claims 1-2, 4-10, and 15-16 is 13 May 2013.

Specification
5. The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

6. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on pg. 2, line 3; pg. 5, line 3; and pg. 10, line 14. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
7. Claim 6 is objected to because of the following informalities: Insert a comma after receiving in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8. Claims 1, 4-10, and 15-16 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for treating a subject diagnosed with lung cancer identified as being not hypersensitive to radiation with a total dose of radiation therapy higher than a dose which results in about a 15% likelihood of developing a secondary complication among all lung cancer patients, does not reasonably provide enablement for treating a subject with any type of cancer identified as being not hypersensitive to radiation with a total dose of radiation therapy higher than a dose which results in about a 15% likelihood of developing a secondary complication among all lung cancer patients.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. This rejection is newly recited and necessitated by claim amendment. 
In re Wands (8 USPQ2d 1400 (CAFC 1988)) considered the issue of enablement in molecular biology. The following eight factors were to be taken into account: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims. In considering these factors for the instant claims:
a) In order to practice the claimed invention, one of skill in the art must be able to treat a subject with any type of cancer with a total dose of radiation therapy higher than a dose which results in about a 15% likelihood of developing a secondary complication among all lung cancer patients. For the reasons below, there would be an unpredictable amount of experimentation required to practice the claimed invention.
b) and c) The specification provides guidance and working examples of for predicting the probability of radiation induced toxicity for breast cancer and lung cancer (pg. 3, line 4 to pg. 15, line 20). Although the specification states that the method for predicting probability of radiation induced toxicity can be extrapolated to other cancer types, there is no indication that the dose being higher than the dose which results in about a 15% likelihood of developing a secondary complication among all lung cancer patients would be effective in treating any type of cancer. Rather, the specification merely states determining if the patient can receive higher radiation doses (pg. 2, line 29 to pg. 3, line 1; pg. 15, lines 13-15) but there is no indication that a higher dose compared to lung cancer patients would be effective for treating any type of cancer. 
d) The nature of the invention is drawn to treating a subject with any type of cancer with a total dose of radiation therapy higher than a dose which results in about a 15% likelihood of developing a secondary complication among all lung cancer patients.
e) The prior art discloses reviews regarding the selection of radiation doses and that this selection is highly dependent the location of the tumor and volume of the organ to which the radiation is being applied. Marks et al. (Int J Radiation Oncology Biol Phys 2010, vol. 76, no. 3, supplement, pp S10-S19; newly cited) discloses a review of dosimetric parameters for radiation therapy and their normal tissue outcomes (pg. S10, col. 1, para. 3 to col. 2, para. 1). Marks et al. specifically discloses that there are large differences in the doses based on the type of organ and the volume segmented (Table 1). For example, the data for the lung shows that only mean doses of 7 or 13 Gy resulted in a rate of symptomatic pneumonitis, which is a type of radiation induced toxicity, was lower than 15%. However, radiation doses slightly higher than these values would still be significantly lower than the doses applied to different organs that result in much lower rate of radiation induced toxicity endpoints, i.e. the brain, brain stem, spinal cord, etc. (Table 1). Emami (Reports of Radiotherapy and Oncology Spring 2013, vol. 1, no. 1, pgs. 35-48; newly cited) discloses that there are numerous factors that affect radiation-induced complications of normal tissues including factors about the host as well as the type of organ (Table 1; pg. 37, col. 1, para. 2). Emami also discloses the variations between the doses applied, the dose-volume, the type of end point and the particular organ (Tables 2-3). Furthermore, Emami discloses that the dose-volume parameters provided should only be used as a guide and normal tissue tolerance is still an extremely complex issue that is high dependent on the particular type of toxicity for a particular clinical scenario (pg. 45, col. 2, para. 1). 
f) The relative skill of those in predicting response to radiation therapy based on genetic analysis is high.
g) The prior art discloses reviews regarding the selection of radiation doses and that this selection is highly dependent the location of the tumor and volume of the organ to which the radiation is being applied. Marks et al. (Int J Radiation Oncology Biol Phys 2010, vol. 76, no. 3, supplement, pp S10-S19; newly cited) discloses a review of dosimetric parameters for radiation therapy and their normal tissue outcomes (pg. S10, col. 1, para. 3 to col. 2, para. 1). Marks et al. specifically discloses that there are large differences in the doses based on the type of organ and the volume segmented (Table 1). For example, the data for the lung shows that only mean doses of 7 or 13 Gy resulted in a rate of symptomatic pneumonitis, which is a type of radiation induced toxicity, was lower than 15%. However, radiation doses slightly higher than these values would still be significantly lower than the doses applied to different organs that result in much lower rate of radiation induced toxicity endpoints, i.e. the brain, brain stem, spinal cord, etc. (Table 1). Emami (Reports of Radiotherapy and Oncology Spring 2013, vol. 1, no. 1, pgs. 35-48; newly cited) discloses that there are numerous factors that affect radiation-induced complications of normal tissues including factors about the host as well as the type of organ (Table 1; pg. 37, col. 1, para. 2). Emami also discloses the variations between the doses applied, the dose-volume, the type of end point and the particular organ (Tables 2-3). Furthermore, Emami discloses that the dose-volume parameters provided should only be used as a guide and normal tissue tolerance is still an extremely complex issue that is high dependent on the particular type of toxicity for a particular clinical scenario (pg. 45, col. 2, para. 1). There would be an undue amount of experimentation necessary to determine if a treatment that is a higher dose than a dose which results in about a 15% likelihood of developing a secondary complication among all lung cancer patients would actually be effective to treat any type of cancer from any type of organ effectively. Rather, the prior art suggests that there is a high dependency on the type of organ, the amount of the organ that is irradiated, the particular dosing strategy, and the type of toxicity that is identified as a secondary complication when determining the dose of radiation for any type of cancer in any type of organ. Therefore, there would be an undue amount of experimentation to determine if a treatment that is a higher dose than a dose which results in about a 15% likelihood of developing a secondary complication among all lung cancer patients would actually be effective to treat any type of cancer from any type of organ effectively.  
h) The claims encompass a subject with any type of cancer with a total dose of radiation therapy higher than a dose which results in about a 15% likelihood of developing a secondary complication among all lung cancer patients.

9. Claims 1-2, 4-10, and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. This rejection is newly recited and necessitated by claim amendment in part. 
Claim 1, and those claims dependent therefrom, recite “determining, based on a value attributed to the number of non-synonymous variations in the subject, that the subject is not hypersensitive to radiation”. However, the instant specification does not describe how a subject is determined as being hypersensitive to radiation based on a value attributed to the number of non-synonymous variations in the subject. The instant specification describes a correlation between the number of non-synonymous variations and the percentage of patients that develop radiation induced lung toxicity (see pg. 11, line 19 to pg. 13, line 26), however, the specification does not describe what likelihood of developing radiation induced lung toxicity would be considered as hypersensitive to radiation and thus it is not described how to determine that the subject is not hypersensitive to radiation based on value attributed to the number of non-synonymous variations in the instant specification.
Claim 16 recites “wherein P is less than 50% and wherein treating the subject with a total dose of radiation therapy higher than a dose which results in about a 15% likelihood of developing a secondary complication among all lung cancer patients comprises treating the subject with a dose of radiation that exceeds guidelines for radiation treatment”. However, the instant specification does not recite any indication of a particular probability value associated with a particular amount of treatment, let alone the dose being a dose that exceeds guidelines for radiation treatment. This is a NEW MATTER rejection.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10. Claims 4-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited.
Claim 4 recites the limitation "the baseline dyspnea score" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of a baseline dyspnea score in claim 4 or claim 1, from which claim 5 depends. It is suggested to amend the claim to recite “a baseline dyspnea score” to overcome this rejection.
Claims 5 and 6 recite “the aggregated value” in lines 5 and 4, respectively. There is insufficient antecedent basis for this limitation in the claims as there is no previous recitation of an aggregated value in claims 5 or 6, or claim 1, from which claims 5 or 6 depends. It is suggested to amend the claims to depend from claim 4 to overcome this rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11. Claims 1, 4-10 and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more. Portion of this rejection are newly recited and necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to an abstract idea: 
Claim 1 recites determining, based on a value attributed to the number of non-synonymous variations in the subject, that the subject is not hypersensitive to radiation, wherein the value attributed to the number of non-synonymous variations in the subject has been determined by a method comprising: measuring the number of non-synonymous variations present in at least one gene encoding a mitochondrial protein in a sample of mitochondrial DNA from the subject, wherein said non-synonymous variations occur at positions that are less than 90% conserved, and attributing a value to the number of non-synonymous variations.
Claim 4 recites wherein determining that the subject is not hypersensitive to radiation additionally comprises attributing a value to the baseline dyspnea score of the subject and adding that value to the value obtained from the number of non-synonymous variations to obtain an aggregated value.
Claim 5 recites the method of determining that the subject is not hypersensitive to radiation additionally comprises determining the number of variations in tRNA loop positions, attributing a value to the number of variations in tRNA loop positions and adding that value to the value obtained from the number of non- synonymous variations or the aggregated value.
Claim 6 recites wherein a value is attributed to a dose of chemotherapy that the subject is receiving wherein the value is proportional to the dose of chemotherapy, and adding that value to the value obtained from the number of non- synonymous variations or the aggregated value.
Claim 7 recites wherein the at least one gene encoding a mitochondrial protein is 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12 genes, or all genes encoding a mitochondrial protein.
Claim 8 recites wherein the sample comprises nucleated cells.
Claim 9 recites wherein the sample is a blood sample or a tissue sample.
Claim 10 recites wherein the sample is taken from the subject before the start of the radiation therapy.
Claim 15 recites a) determining the probability (P) of a secondary complication in the subject by: measuring a number of non-synonymous variations (NNonSyn) ranging from 0-15 present in at least one gene encoding a mitochondrial protein in a sample of mitochondrial DNA from the subject, wherein said non-synonymous variations occur at positions that are less than 90% conserved, measuring a number of mitochondrial DNA variants that occur in the loops of the tRNAs (NtRNA), ranging from 0 to3, in the sample of mitochondrial DNA, determining the baseline grade of dyspnea according to the Common Terminology Criteria for Adverse Events (Dysp), ranging from 0 to 4, and calculating the probability (P) of a secondary complication through the use of                     
                        E
                        q
                        u
                        a
                        t
                        i
                        o
                        n
                         
                        1
                        :
                        S
                        =
                        4.356
                        
                            
                                N
                            
                            
                                t
                                R
                                N
                                A
                            
                        
                        +
                        2.763
                        
                            
                                N
                            
                            
                                N
                                o
                                n
                                S
                                y
                                n
                            
                        
                        +
                        27.383
                        
                            
                                D
                            
                            
                                y
                                s
                                p
                            
                        
                    
                 and                     
                        E
                        q
                        u
                        a
                        t
                        i
                        o
                        n
                         
                        2
                        :
                        P
                        =
                        1
                        /
                        
                            
                                1
                                +
                                e
                                x
                                p
                                
                                    
                                        -
                                        
                                            
                                                0.08
                                                *
                                                S
                                                -
                                                4.1466
                                            
                                        
                                    
                                
                            
                        
                    
                .
Claim 16 recites wherein P is less than 50%.
These limitations equate to evaluating data and making decisions that can be practically performed in the human mind or simple mathematical calculations that can be carried out with pen and paper. As such, these limitations fall under the “Mental process” and “Mathematical concepts” groupings of abstract ideas. The limitations of claims 8-10 further limit what the data analyzed in the claims represents but do not require that particular physical measurements are performed. Furthermore, the claims recite a correlation between the number of non-synonymous variations in an individual and their sensitivity to radiation or the probability of developing a secondary complication that is similar to the concept of the relationship between a natural state of the person and the risk associated with administration of a medication in Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117, 1135-36, 126 USPQ2d 1266, 1281 (Fed. Cir. 2018) that the courts identified as a law of nature. As such, claims 1, 4-10 and 15-16 recite an abstract idea and a law of nature (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to effect a particular treatment for a condition in all embodiments of the claimed invention. Rather, the instant claims recite additional elements for a treatment that do not integrate the recited judicial exception in all embodiments of the invention. Specifically, the claims recite the following additional elements:
Claims 1 and 15 recite treating the subject with a total dose of radiation therapy higher than a dose which results in about a 15% likelihood of developing a secondary complication among all lung cancer patients.
Claim 16 recites treating the subject with a total dose of radiation therapy higher than a dose which results in about a 15% likelihood of developing a secondary complication among all lung cancer patients comprises treating the subject with a dose of radiation that exceeds guidelines for radiation treatment.
Although the type of treatment recited in claims 1, 15 and 16 is a particular type of treatment, the treatment either has a nominal or insignificant relationship to some of the embodiments of the claim or there is no indication that the recited judicial exception effects the particular treatment (see MPEP 2106.04(d)(2)). Claims 1, 15 and 16 recite that the treatment is a higher dose than a dose which results in a 15% likelihood of developing a secondary complication among lung cancer patients. However, such a dose may not necessarily be able to effectively treat a subject with a cancer other than lung cancer. Since the scope of the claims is not limited to lung cancer, some embodiments of the invention have only a nominal relationship to the judicial exception. Furthermore, claims 15 and 16 do not recite what effect the determined probability has on the treatment of the subject. Rather, as currently recited, the determined probability does not effect the treatment. Therefore, the treatment step does not integrate the recited judicial exception into a practical application. As such, claims 1, 4-10 and 15-16 are directed to an abstract idea and a law of nature (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that well-understood, routine and conventional activities. The instant claims recite the following additional elements:
Claims 1 and 15 recite treating the subject with a total dose of radiation therapy higher than a dose which results in about a 15% likelihood of developing a secondary complication among all lung cancer patients.
Claim 16 recites treating the subject with a total dose of radiation therapy higher than a dose which results in about a 15% likelihood of developing a secondary complication among all lung cancer patients comprises treating the subject with a dose of radiation that exceeds guidelines for radiation treatment.
These limitations are well-understood, routine and conventional, as evidenced by Marks et al. (Int J Radiation Oncology Biol Phys 2010, vol. 76, no. 3, supplement, pp S10-S19; newly cited). Marks et al. discloses a review of dosimetric parameters for radiation therapy and their normal tissue outcomes (pg. S10, col. 1, para. 3 to col. 2, para. 1). Specifically, Marks et al. discloses that for other types of cancers, administering a dose that is higher than a dose which results in about a 15% likelihood of developing a secondary complication among all lung cancer patients is routinely performed (see Table 1). As such, the additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1, 4-10 and 15-16 are not patent eligible.

Response to Arguments
Applicant's arguments filed 28 January 2022 have been fully considered but they are not persuasive. 
12. Applicant asserts that the amended claims now clearly provide specificity to the treatment (pg. 5, last. para. to pg. 6, para. 1 of Applicant’s Remarks). Applicant further asserts that radiation dosages and the likelihoods of resulting secondary complications were well known in the art (pg. 6, para. 1 of Applicant’s Remarks). Applicant also asserts that the treatment dosage in the claims are higher than those used in treatment of subjects and thus practically applies the judicial exception and provides “something more” (pg. 6, para. 2 of Applicant’s Remarks). This argument is not persuasive.
As discussed above, while the application of radiation therapy is a particular treatment, the treatment either has a nominal or insignificant relationship to some of the embodiments of the claim or there is no indication that the recited judicial exception effects the particular treatment (see MPEP 2106.04(d)(2)). Claims 1, 15 and 16 recite that the treatment is a higher dose than a dose which results in a 15% likelihood of developing a secondary complication among lung cancer patients. However, such a dose may not necessarily be able to effectively treat a subject with a cancer other than lung cancer. Since the scope of the claims is not limited to lung cancer, some embodiments of the invention have only a nominal relationship to the judicial exception. Furthermore, claims 15 and 16 do not recite what effect the determined probability has on the treatment of the subject. Furthermore, the recited dosage is only higher for those used in the treatment of other lung cancer subjects receiving radiation therapy to the lung and is not higher for radiation therapy for cancer in organs other than the lung as currently claimed. Therefore, the amended claims do not integrate the recited judicial exception into a practical application or recite something significantly more. 

13. Applicant asserts that the invention provides the practitioner with an improved method of radiation therapy because it alters the total dose of radiation outside the art of accepted parameters, which results in improved outcomes for the subject (pg. 5, last. para. and pg. 6, para. 3 of Applicant’s Remarks). This argument is not persuasive.
As discussed above, this argument is not commensurate in scope with the claims. The dose recited in the claims is in relation to lung cancer patients only, however, the subject treated in the claims is not limited to those afflicted with lung cancer. Therefore, the dose does not necessarily result in improved outcomes for subjects with any type of cancer and there is no evidence that this treatment would be effective for other types of cancer in which the recommended dosages are significantly higher. 
 
Conclusion
14. No claims are allowed.
It is noted that the claims are free from the prior art as the prior art does not teach nor fairly suggest treating the subject with a total dose of radiation therapy higher than a dose which results in about a 15% likelihood of developing a secondary complication among all lung cancer patients based on the determined values based on non-synonymous variations in a subject from at least one gene encoding a mitochondrial protein, wherein said non-synonymous variations occur at positions that are less than 90% conserved. The closest prior art is Appelt et al. (Radiotherapy and Oncology 2012, vol. 102, pgs. 352-354; newly cited) and Alsbeih et al. (Clin Cancer Res 2009, 15(23), pgs. 7352-60; IDS Document; newly cited). Appelt et al. discloses a method for adjusting the dose-response relationship for radiation pneumonitis for pre-existing pulmonary co-morbidities (abstract). Appelt et al. discloses combining a known dose-response function and incorporating into the function the effects of pulmonary co-morbidities into the function to determine their effect on the probability of pneumonitis for a given dose of radiation (pg. 352, col. 2, para. 1 to pg. 353, col. 2, para. 1; Fig. 1). However, Appelt et al. is silent to including a value based on non-synonymous variations in a subject from at least one gene encoding a mitochondrial protein, wherein said non-synonymous variations occur at positions that are less than 90% conserved. 
Alsbeih et al. discloses that nonsynonymous variations in mitochondrial DNA are predictive of radiosensitivity (abstract). However, Alsbeih et al. is silent to treating the subject with a total dose of radiation therapy higher than a dose which results in about a 15% likelihood of developing a secondary complication among all lung cancer patients and  the non-synonymous variations occur at positions that are less than 90% conserved.    

E-mail Communications Authorization
15. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
	16. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLIVIA M. WISE/Primary Examiner, Art Unit 1631